Order unanimously affirmed without costs. Memorandum: Defendants contend that the judgment and bill of costs entered against them by counsel for plaintiff failed to reflect the decision of the court and that the award of costs was erroneous. We disagree.
The order of Supreme Court entered November 8, 1991 accurately reflected the October 8, 1991 memorandum decision of the court and the oral decision of the court rendered in May 1991. The order granted judgment in favor of plaintiff against defendants in the amount of $1,000. "The party in whose favor a judgment is entered is entitled to costs in the action, unless otherwise provided by statute or unless the court determines that to so allow costs would not be equitable, under all of the circumstances” (CPLR 8101). Plaintiff was therefore entitled to costs in the action. Defendants make no argument that the costs were calculated erroneously. We conclude that the denial of the motion for a retaxation of costs and of the motion conforming the prior order of Supreme Court was not in error. (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Correct Order.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.